DETAILED ACTION
Response to Amendment
	The Amendment filed December 13, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed September 14, 2021.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below to correct minor informalities in claims 1 and 14. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) A method, comprising: 
prior to an initial operational use of a particular one of two or more processing chips, creating, in the particular processing chip via autonomous hardware comprising a physically unclonable function, a key, wherein the key is only accessible by the autonomous hardware and at least a portion of the key is never exposed outside of the particular processing chip; 

encrypting, using the key, a stream of data; and 
writing the encrypted stream of data to the particular flash chip, wherein none of the two or more processing chips except the particular processing chip are able to decrypt the encrypted stream of data in the particular flash chip; and 
wherein the stream of data comprises executable code used to securely boot the particular processing chip for the initial operational use; and 
after the encrypted stream of data is written to the particular flash chip, changing a state of a read-only memory in the particular processing chip to change a function of the autonomous hardware and to prevent the key from being used in a subsequent encryption operation.
2. (Original) The method of claim 1, wherein the particular flash chip is one of multiple flash chips.
3. (Original) The method of claim 2, wherein only the particular processing chip is able to be securely booted with the particular flash chip.
4. (Original) The method of claim 2, wherein only the particular flash chip is able to be used to securely boot the particular processing chip.
5. (Previously Presented) The method of claim 1, wherein the key is used to encrypt the stream of data in a section of the particular flash chips and a second key is used to encrypt a second stream of data in a second section of the particular flash chip, and the second section is different from the section.
6. (Original) The method of claim 5, further comprising: 
securely booting the particular processing chip by performing operations comprising: 

7. (Original) The method of claim 1, further comprising, subsequent to the associating, changing state in an on-chip read only memory (ROM) of the particular processing chip to disable use of the key for encryption, wherein the particular processing chip is able, using the key, to decrypt only the data stored in the particular flash chip.
8. (Original) The method of claim 1, wherein the associating further comprises reading an external memory coupled to the particular processing chip to obtain the stream of data.
9. (Original) The method of claim 8, wherein, the stream of data read from the external memory is stored unencrypted in the external memory; and 
wherein the method further comprises, subsequent to the associating, changing state in an on-chip read only memory (ROM) of the particular processing chip so that further writes to the particular flash chip to update contents of the particular flash chip require that update data to be written to the particular flash chip from the external memory is stored encrypted in the external memory.
10. (Original) The method of claim 1, wherein the creating is at a chip-level manufacturing time of the particular processing chip.
11. (Original) The method of claim 1, wherein the associating further comprises computing an integrity check on the stream of data.

13. (Original) The method of claim 1, wherein the key comprises a public/private key pair; 
wherein the private portion of the key is inaccessible other than to the autonomous hardware; and 
wherein the method further comprises, prior to the initial operational use, providing the public portion of the key to an entity.
14. (Currently Amended) A system, comprising: 
a particular one of two or more processing chips; and 
a particular flash chip, wherein, prior to an initial operational use of the particular processing chip, a key is created in the particular processing chip via autonomous hardware comprising a physically unclonable function; 
wherein the key is only accessible by the autonomous hardware and at least a portion of the key is never exposed outside of the particular processing chip; 
wherein, prior to the initial operational use, the particular flash chip is associated, by the autonomous hardware, with the particular processing chip, by performing operations comprising: 
encrypting, using the key, a stream of data; and 
writing the encrypted stream of data to the particular flash chip, wherein none of the two or more processing chips except the particular processing chip are able to decrypt the encrypted stream of data in the particular flash chip; and 
wherein the stream of data comprises executable code used to securely boot the particular processing chip for the initial operational use; and 
used in a subsequent encryption operation.
15. (Original) The system of claim 14, wherein the particular flash chip is included in one of multiple flash chips.
16. (Original) The system of claim 15, wherein only the particular processing chip is able to be securely booted with the particular flash chip.
17. (Original) The system of claim 15, wherein only the particular flash chip is able to be used to securely boot the particular processing chip.
18. (Previously Presented) The system of claim 14, wherein the key is used to encrypt the stream of data in a section of the particular flash chips and a second key is used to encrypt a second stream of data in a second section of the particular flash chip, and the second section is different from the section.
19. (Original) The system of claim 18, wherein the system comprises another memory chip coupled to the particular processing chip; and 
wherein the system is configured to securely boot the particular processing chip by performing operations comprising: 
while holding one or more central processing units (CPUs) of the particular processing chip that are to be securely booted in a respective reset state, copying the encrypted stream of data from the particular flash chip to the other memory chip; and 
subsequent to the copying, releasing the reset state on at least one of the CPUs and allowing the at least one CPU to complete an initial instruction fetch referencing the executable code stored in the other memory chip by the copying.


Reasons for Allowance
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at page 15, paragraph 1; page 23, paragraph 2; and FIG. 10A. 
The examiner agrees with the statements made on pages 8-9 of the Remarks, filed December 13, 2021, and adopts this reasoning. The prior art of Li (US 2017/0126405), Oshida (US 2015/0006914), and Laffey et al. (US 2020/0117804), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. The prior art, alone or in combination, does not disclose changing a state of a read-only memory in the processing chip after the encrypted stream of data is written to the flash chip in order to change a function of the autonomous hardware and to prevent the key from being used in a subsequent encryption operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed December 13, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137